J-S04019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1640 EDA 2021

                  Appeal from the Order Entered July 27, 2021
              In the Court of Common Pleas of Philadelphia County
                  Juvenile Division at CP-51-DP-0000643-2019


    IN THE INTEREST OF: S.L.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1641 EDA 2021

                  Appeal from the Decree Entered July 27, 2021
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000214-2021


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                FILED APRIL 11, 2022

        L.S. (Father) appeals from the decree involuntarily terminating his

parental rights to his daughter, S.S. (Child), a minor born in March 2011, and

the order changing Child’s permanency goal from reunification to adoption. In


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04019-22


addition, Father’s counsel (Counsel) has filed a petition to withdraw and brief

pursuant   to   Anders     v.   California,   386    U.S.   738   (1967),    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After review, we

grant the petition to withdraw, affirm the termination decree, and dismiss the

appeal from the goal change order as moot.

      In early 2019, Father was incarcerated and Child, then age seven, was

living with C.D. (Mother). N.T., 7/27/21, at 11. Mother was struggling with

heroin addiction and Child was missing a significant amount of school. See

id. On April 22, 2019, the Department of Human Services of Philadelphia

(DHS) obtained emergency custody of Child and placed her with Mother’s

sister (Maternal Aunt) as a kinship care provider.

      In April 2019, DHS filed a petition seeking to adjudicate Child

dependent. That same month, DHS set the following objectives for Father:

ensure Child’s educational and medical needs are met; address drug and

alcohol issues; visit with Child in prison; attend services through the Achieving

Reunification Center (ARC); and remain in contact with the Community

Umbrella Agency (CUA) assigned to his case. N.T., 7/27/21, at 17.

      On June 30, 2019, the trial court adjudicated Child dependent pursuant

to subsection 6301(1) and (5) of the Juvenile Act, 42 Pa.C.S.A. § 6301(1) and

(5). Father was still incarcerated at the time. See N.T., 7/27/21, at 12, 17.

      Child remained in kinship care with Maternal Aunt. On April 19, 2021,

DHS filed a petition to involuntarily terminate Father’s parental rights.   DHS


                                      -2-
J-S04019-22


also requested Child’s permanency goal be changed from reunification to

adoption. The court conducted a hearing on July 27, 2021. Although DHS

served Father with notice, Father did not appear. N.T., 7/27/21, at 7-11, 25.

Father was represented by court-appointed counsel. Child, who was then 10

years old, was represented by Neil Masciantonio, Esquire.1 DHS presented

the only witness, Nakeisha Evans, who was the family’s CUA case manager.

____________________________________________


1 Initially, Attorney Masciantonio’s role was unclear. The record contains an
order in Child’s dependency docket appointing Attorney Masciantonio to
represent Child’s “interests,” with boxes checked for guardian ad litem (GAL)
“and/or counsel.” Order of Appointment (Docket Number CP-51-DP-0000643-
2019), 4/22/2019, at 1. This order only listed the dependency docket number.
Although it referenced Attorney Masciantonio representing Child in
termination matters, the order was not entered on the orphans’ court docket,
was not contemporaneous to the termination matter, and did not indicate
whether the court made a conflict determination for purposes of a contested
termination pursuant to 23 Pa.C.S.A. § 2313(a) and In re Adoption of
K.M.G., 240 A.3d 1218 (Pa. 2020).

      Failure to appoint legal counsel for a child in contested termination is a
structural error that is not subject to harmless error analysis and is non-
waivable. K.M.G., 240 A.3d at 1235 (citing In re T.S., 192 A.3d 1080, 1082
(Pa. 2018) and In re L.B.M., 161 A.3d 172, 183 (Pa. 2017)). Our Supreme
Court has explicitly directed this Court to verify sua sponte the court’s
compliance with its statutory obligation. K.M.G., 240 A.3d at 1235-36.
Specifically, the Supreme Court has tasked this Court with evaluating “(1)
whether the orphans’ court appointed counsel to represent the legal interests
of the children, and (2) if the appointed counsel also serves as GAL, whether
the orphans’ court determined that the child’s best interests and legal interests
did not conflict.” Id. at 1236. The orphans’ court must make its determination
prior to appointment. Id.

      By order of February 25, 2022, this Court directed the trial court to
supplement the record with clarification as to whether the court had appointed
Attorney Masciantonio to represent Child’s legal interests in the TPR matter
and whether it had complied with the conflict-determination requirements of
(Footnote Continued Next Page)


                                           -3-
J-S04019-22


       At the conclusion of the hearing, the court announced its determination

that DHS met its burden of proof pursuant to 23 Pa.C.S.A. § 2511(a)(1) and

(b).   N.T., 7/27/21, at 25-26.         By decree dated July 27, 2021, the court

involuntarily terminated Father’s parental rights.2 It also entered an order

changing Child’s permanency goal from reunification to adoption.

       Father timely filed separate notices of appeal from the decree and order,

with concurrent statements of matters complained of on appeal. The court

filed an opinion explaining its reasoning pursuant to Pa.R.A.P. 1925(a). This




____________________________________________


K.M.G. The trial court supplemented the record with a letter indicating it had
deemed Attorney Masciantonio’s appointment to “carry over” from his
appointment in Child’s dependency, and had permitted Attorney Masciantonio
to represent Child’s legal and best interests in the TPR proceeding because
the interests were not in conflict. See Trial Court’s Response to Order,
3/22/22, at 1.

       While “[t]ermination proceedings often occur simultaneously with
dependency proceedings, . . . these two types of proceedings remain distinct,
with their own docket numbers, records, and divisions within the Court of
Common Pleas.” Interest of S.S., 252 A.3d 681, 688 (Pa. Super. 2021).
Nonetheless, we follow the Supreme Court’s example of not elevating form
over substance. See In re T.S., 192 A.3d at 1090 n.19 (where orphans’ court
failed to formalize appointment of child’s dependency lawyer in the TPR
matter, but lawyer represented the child’s best and legal interests without
conflict, the Court would not deem the lack of formal appointment as
deprivation of child’s right to counsel). However, we emphasize it “would be
a better practice for the [orphans’] court to place an order on the record
formalizing the GAL’s role for termination purposes.” In re T.S., 192 A.3d at
1090 n.19. We stress that trial courts must create a record of conflict
determinations and appointments to avoid delays and remands in these cases.

2 The court also terminated the parental rights of Mother, who has not
appealed or participated in Father’s appeal.

                                           -4-
J-S04019-22


Court sua sponte consolidated the cases for review.        Counsel then filed a

petition to withdraw and Anders brief in this Court.

      We begin by addressing Counsel’s petition to withdraw and Anders

brief. See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(“‘When faced with a purported Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.’”) (quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa.

Super. 1997)); see also In re V.E., 611 A.2d 1267 (Pa. Super. 1992)

(extending Anders procedure to appeals from involuntary termination

decrees).

      To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)).

      With respect to the third requirement of Anders, that counsel inform

the appellant of his rights in light of counsel’s withdrawal, this Court has held

counsel must “attach to their petition to withdraw a copy of the letter sent to




                                      -5-
J-S04019-22


their client advising him or her of their rights.” Commonwealth v. Millisock,

873 A.2d 748, 752 (Pa. Super. 2005).

       Additionally, the Pennsylvania Supreme Court has directed that Anders

briefs must:

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       Here, Counsel avers in his petition that after conducting a thorough and

conscientious examination of the record, he has determined Father’s appeal

is frivolous.3 Counsel avers he mailed Father a letter explaining his rights and

has attached a copy of the letter to his petition to withdraw and Anders brief.

Counsel’s letter complies with the law, as it informs Father that he may retain

new counsel or proceed pro se and raise any additional arguments he deems

worthy of our attention. Counsel’s Anders brief summarizes the facts and

procedural history, includes issues that could arguably support Father’s

appeal, and Counsel’s assessment of why the issues are frivolous, with



____________________________________________


3 While the petition’s certificate of service does not name Father, he appears
on the certificate of service for the Anders brief, and Counsel averred that he
sent the Anders brief to Father. Petition to Withdraw, at ¶ 6. As Counsel
attached the petition to the Anders brief, we are satisfied Father received it.

                                           -6-
J-S04019-22


citations to the record and relevant legal authority. As Counsel has complied

substantially with Anders, we review the issue presented in his brief. We also

“conduct an independent review of the record to discern if there are any

additional, non-frivolous issues overlooked by counsel.” Commonwealth v.

Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015); see also Commonwealth

v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc) (describing our

duty as a “simple review of the record to ascertain if there appears . . . to be

arguably meritorious issues that counsel, intentionally or not, missed or

misstated”).

       Counsel’s Anders brief identifies the following issues:

       1. Did the trial court err as a matter of law or abused [sic] its
          discretion where it determined that the requirements of 23
          Pa.C.S.A. § 2511(a) to terminate [Father’s] parental rights
          were met.

       2. Did the trial court err as a matter of law or abused [sic] its
          discretion where it determined the requirements of 23
          Pa.C.S.A. § 2511(b) were met.

       3. Did the trial court err as a matter of law or abused [sic] its
          discretion where it determined that the permanency goal for
          A.S. [sic] should be changed to adoption.

Anders Brief at 3 (re-numbered, with first issue and suggested answers

omitted).4




____________________________________________


4 The omitted issue relates to counsel’s compliance with Anders and
Santiago, which we already addressed.

                                           -7-
J-S04019-22


      We review Father’s first two issues mindful of our well-settled standard

of review. “In cases concerning the involuntary termination of parental rights,

appellate review is limited to a determination of whether the decree of the

termination court is supported by competent evidence.” In re Adoption of

C.M., 255 A.3d 343, 358 (Pa. 2021). When applying this standard, appellate

courts must accept the trial court’s findings of fact and credibility

determinations if they are supported by the record. Interest of S.K.L.R.,

256 A.3d 1108, 1123 (Pa. 2021). “Where the trial court’s factual findings are

supported by the evidence, an appellate court may not disturb the trial court’s

ruling unless it has discerned an error of law or abuse of discretion.” In re

Adoption of L.A.K., 265 A.3d 580, 591 (Pa. 2021). “[A]n abuse of discretion

does not result merely because the reviewing court might have reached a

different conclusion” or “the facts could support an opposite result.” In re

Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012). Rather, this Court may

reverse for an abuse of discretion “only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will.”   Id. at 826.   This

standard of review reflects the deference we pay to trial courts, who observe

the parties first-hand, and often in multiple hearings. S.K.L.R., 256 A.3d at

1123-24.

      In considering a termination petition, a trial court must balance the

parent’s fundamental “right to make decisions concerning the care, custody,

and control” of his child, with the “child’s essential needs for a parent’s care,


                                      -8-
J-S04019-22


protection, and support.” C.M., 255 A.3d at 358. Termination has “significant

and permanent consequences for both the parent and child.” L.A.K., 265 A.3d

at 591. The law requires the moving party to establish the statutory grounds

by clear and convincing evidence, which is evidence that is so “clear, direct,

weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 359 (quoting Matter of Adoption of Charles E.D.M., II, 708

A.2d 88, 91 (Pa. 1998)).

      Termination is governed by Section 2511 of the Adoption Act, which

requires the trial court to engage in a bifurcated process. In re Adoption of

R.J.S., 901 A.2d 502, 508 (Pa. Super. 2006).        The initial focus is on the

parent’s conduct.    Id.    To that end, “[s]ubsection (a) provides eleven

enumerated grounds describing particular conduct of a parent which would

warrant involuntary termination.”     C.M., 255 A.3d at 359; see also 23

Pa.C.S.A. § 2511(a)(1)-(11).       If the court determines the petitioner

established grounds for termination under subsection 2511(a) by clear and

convincing evidence, the court must assess the petition under subsection

2511(b), which addresses the child’s needs and welfare. See In re T.S.M.,

71 A.3d 251, 267 (Pa. 2013).

      Instantly, the court terminated Father’s parental rights pursuant to

subsections 2511(a)(1) and (b), which provide:




                                      -9-
J-S04019-22


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

                                     ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      To prove subsection 2511(a)(1), “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months prior

to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Adoption of B.G.S., 245 A.3d 700, 706-07 (Pa. Super. 2021)

(citation omitted). Our Supreme Court recently explained,

      Parental duties are not defined in the Adoption Act, but our courts
      long have interpreted parental duties in relation to the needs of a
      child, such as love, protection, guidance and support. Parental
      duties are carried out through affirmative actions that develop and
      maintain the parent-child relationship. The roster of such positive
      actions undoubtedly includes communication and association. The
      performance of parental duties requires that a parent exert

                                     - 10 -
J-S04019-22


      himself to take and maintain a place of importance in the child’s
      life.

L.A.K., 265 A.3d at 592 (citations omitted).

      Courts should consider the entire history of the case and avoid applying

the statutory six-month requirement mechanically. C.M., 255 A.3d at 364.

However, the General Assembly’s emphasis on the six months immediately

preceding the filing of the petition indicates the timeframe is the “most critical

period for evaluation” of a parent’s conduct. L.A.K., 265 A.3d at 592.

      The question of “whether a parent has failed or refused to perform

parental duties must be analyzed in relation to the particular circumstances of

the case.” In re Burns, 379 A.2d 535, 540 (Pa. 1977). If competent evidence

establishes the criteria under subsection 2511(a)(1), trial courts must

evaluate the totality of the circumstances, “under three lines of inquiry: (1)

the parent’s explanation for his or her absence; (2) the post-abandonment

contact between parent and child, including a parent’s efforts to re-establish

contact; and (3) consideration of the effect of termination of parental rights

on the child pursuant to Subsection 2511(b).” C.M., 255 A.3d at 365. In

evaluating the parent’s explanation, the court should consider that parental

rights “are not preserved by waiting for a more suitable or convenient time to

perform one’s parental responsibilities while others provide the child with his

or her physical and emotional needs.” Id. at 364 (citation omitted).

      Here, the court determined DHS established clear and convincing

evidence that Father’s conduct during the six months prior to the filing of the

                                     - 11 -
J-S04019-22


petition demonstrated a settled purpose of relinquishing parenting claim to

Child, as well as a failure or refusal to perform parental duties. Orphans’ Court

Opinion, 9/21/21, at 13.

      The record supports the orphans’ court’s findings.          As the court

highlights, Father was incarcerated when Child came into care and remained

incarcerated until his release in September 2020. During his incarceration,

Nakeisha Evans, the CUA case manager, sent Father multiple letters and

spoke to him by phone. N.T., 9/21/21, at 21. Ms. Evans informed Father he

needed to put Child’s name on his visitor’s list so DHS could arrange visitation

in prison, but Father never did so. Id. at 22.

      In October 2020, Father was out of prison and called Ms. Evans. Id. at

19. He has been staying in a halfway house, but did not appear for court-

ordered drug assessment or screens. Id. at 18-20. Also, he did not comply

with Ms. Evans’s requests that he verify employment. Id. at 20. He visited

with Child one time on October 13, 2020; by Ms. Evans’s estimation, Father

did not act like a parent, and there appeared to be no parent-child bond. Id.

at 19, 22.   The only action Father took toward his DHS objectives was to

complete ARC’s housing, employment, and parenting program.            Id. at 19.

Overall, Ms. Evans reported that Father’s compliance was minimal. Id. at 20.

He has not asked to parent Child, although he desires that Child live with his

family. Id. at 23.




                                     - 12 -
J-S04019-22


      Based on the foregoing, we discern no error or abuse of discretion in the

court’s decision to terminate Father’s parental rights pursuant to subsection

2511(a)(1).   The pertinent six-month period began on October 28, 2020.

During that time, Father had no contact with Child. He did not act to parent

Child, other than completing the ARC program. While the six-month period is

most crucial, it was preceded by a long period of inaction by Father, who did

not even place Child on his prison visitor list. Father visited Child once the

entire time she was in kinship care, and has not met her needs. Moreover,

Father has not explained his abandonment, did not appear at the termination

hearing, and expressed agreement with family members raising Child.

      In the Anders brief, Counsel raises several potential arguments

regarding termination under subsection 2511(a)(1), which we address

seriatim.

      Counsel acknowledges Father’s incarceration during time that Child was

in care. Anders Brief at 19-20. We agree with Counsel’s assessment that

Father’s incarceration does not afford him relief. An incarcerated parent has

a duty to utilize available resources to continue a relationship with his child;

failure to do so may result in a finding that a parent abandoned the child. See

In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012) (citing In re Adoption

of McCray, 331 A.2d 652 (Pa. 1975)). As noted, Father failed to place Child’s

name on his prison visitor list. Further, Father was not incarcerated during




                                     - 13 -
J-S04019-22


the six-month period preceding the filing of the petition, yet he did little to

parent Child. We agree with Counsel that this argument lacks merit.

      Next, Counsel raises the issue of whether it matters that DHS removed

Child from Mother’s care, not Father’s. Anders Brief at 19. We likewise agree

with Counsel that this argument has no merit.      Father was unavailable to

parent Child because he was incarcerated when Child was removed from

Mother’s care. Moreover, subsection 2511(a)(1) focuses on Father’s conduct,

particularly in the six months preceding the filing of the petition, which was

well after DHS removed Child from Mother’s care.

      Counsel also queries whether the court erred by not addressing all

subsections of 2511(a) pled by DHS. Anders Brief at 20. This argument also

fails because the orphans’ court may terminate parental rights “where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.” In re Z.P., 994 A.2d 1108, 1117 (Pa. Super.

2010).

      Finally, Counsel addresses the argument that Father did not know Child

was in care. Anders Brief at 21. Counsel observes that this argument is not

supported by the record, as DHS served Father with the dependency petition,

and the juvenile court continued the hearing twice to ensure Father had proper

notice before proceeding on June 20, 2019. Id. Further, CUA made multiple

attempts to engage Father regarding his objectives for reunification.      Id.

Finally, Father attended the April 26, 2021 permanency review hearing. Id.


                                    - 14 -
J-S04019-22


Thus, Counsel concludes any argument Father did not know that Child was in

care is frivolous. We agree. More to the point, Father knew Child was in care

during the six-months preceding the petition, and yet made little effort to

parent.

      Accordingly, we agree with Counsel that Father’s appeal of termination

under subsection 2511(a)(1) is frivolous.               We next address subsection

2511(b). Once the trial court determines the petitioner met its burden under

subsection 2511(a), it must shift focus to the child. T.S.M., 71 A.3d at 267.

The Adoption Act states that the court, “shall give primary consideration to

the developmental, physical and emotional needs and welfare of the child.”

23 Pa.C.S.A. § 2511(b).

      The “emotional needs and welfare of the child have been properly

interpreted to include intangibles such as love, comfort, security, and

stability.” T.S.M., 71 A.3d at 267 (citation omitted). Section 2511(b) requires

the court to consider the nature and status of any bond between a parent and

child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993). Existence of a bond

does not necessarily result in denial of termination. T.S.M., 71 A.3d at 267.

The court must examine the effect on the child. Id. “When examining the

effect upon a child of severing a bond, courts must examine whether

termination of parental rights will destroy a ‘necessary and beneficial

relationship,’   thereby   causing   a     child   to    suffer   ‘extreme   emotional




                                         - 15 -
J-S04019-22


consequences.’” In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa. Super.

2017) (quoting E.M., supra, at 484-85).

      “While a child’s emotional bond with his parent is a major aspect of the

[s]ubsection 2511(b) best-interest analysis, it is nonetheless only one of many

factors to be considered by the court when determining what is in the best

interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014). “In

addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.” Id.

      Here, the court concluded there was clear and convincing evidence that

termination served Child’s developmental, physical, and emotional needs and

welfare. Orphans’ Court Opinion, 9/21/21, at 13. Counsel posits the only

potential argument that Father could raise is that he had a bond with Child,

but in Counsel’s assessment, the argument is belied by the record. Anders

Brief at 25. We agree.

      Ms. Evans, the CUA case worker, testified that Child has never lived with

Father. N.T., 7/27/21, at 20. Prior to being in DHS’s care, Child occasionally

stayed at her paternal grandfather’s house while Father was living there. Id.

In their one visit during Child’s dependency, Father did not act like a parent

toward Child, and there did not appear to be a bond. Id. at 19, 22. In Ms.

Evans’s opinion, Child would not suffer irreparable harm from termination. Id.


                                    - 16 -
J-S04019-22


at 20. In addition, Child was doing well in Maternal Aunt’s care, and Maternal

Aunt meets Child’s emotional, physical, and educational needs. Id. at 16.

Maternal Aunt is willing to adopt Child, and she and Child have a maternal

parent-child bond. Id. at 15-16. Child considers Maternal Aunt’s children,

her cousins, to be her siblings. Id. at 16.

      Based on this evidence, we agree with Counsel that there is no merit to

a challenge based upon a parent-child bond, as the evidence indicates Child

does not have a parent-child bond with Father. See J.N.M., 177 A.3d at 944.

The record supports the trial court’s findings and conclusions, and we discern

no abuse of discretion in its determination that termination serves Child’s

needs and welfare.

      In his last issue, Counsel raises a potential challenge to the changing of

Child’s permanency goal to adoption. Anders Brief at 26-28. However, given

our disposition concerning termination, this issue is moot.       See In the

Interest of D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020) (“An issue before

a court is moot if in ruling upon the issue the court cannot enter an order that

has any legal force or effect.”) (citation omitted).

      However, even if not moot, we would conclude there was no error or

non-frivolous issue. We review the change of a placement goal for an abuse

of discretion. In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). When considering

a petition for a goal change, the court must examine 42 Pa.C.S.A. § 6351(f)

of the Juvenile Act. In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008). The


                                     - 17 -
J-S04019-22


court considers the best interests of the child, not the parent. In re A.B., 19

A.3d 1084, 1088-89 (Pa. Super. 2011). Accordingly, were we to reach this

issue, we would not find any non-frivolous issues to support Father’s appeal

from the order changing Child’s placement goal. Father has been absent from

Child’s life and put forth little effort to parent Child. In the void of Father’s

absence, Child has bonded with Maternal Aunt, and is safe, stable, and secure

in her care. Thus, even if this issue was not moot, we would discern no abuse

of discretion.

      Finally, our review of the record reveals no arguably meritorious issues

Father could raise on appeal. See Dempster, 187 A.3d at 272. We therefore

grant Counsel’s petition to withdraw from representation, affirm termination

pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b), and dismiss Father’s appeal

from the order changing Child’s permanency goal.

      Petition to withdraw granted.      Decree affirmed.    Appeal from goal

change order dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2022



                                     - 18 -